DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 5/7/21 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all the claims.  This is not found persuasive because the inventions encompass mutually exclusive species and would require a different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homol et al. (U.S. 2011/0300898 A1; “Homol”).
Regarding claim 1, Homol discloses a radio frequency switch, comprising: 
A substrate (51, Fig. 21A), having a portion (52, Fig. 21A) of a first-type (n);
A first heavily doped region (62, Fig. 21A) of the first-type, disposed in the portion of the first-type;
A first well (53, Fig. 21A) of the second-type (p), disposed in the portion of the first-type; 
A first doped region (57, Fig. 21A) and a second doped region (60, Fig. 21A), disposed in the first well; 
A gate (structure on top of 53 and between 57 and 60, Fig. 21A), disposed on the first well between the first and second doped regions; and
A first switch (270, Fig. 21A), configured to electrically couple the first heavily doped region to a first bias voltage according to a control voltage coupled to the gate ([0168]).
Regarding claim 4, Homol discloses the substrate (51, Fig. 21A) is of the second-type (p), and the portion (52, Fig. 21A) of the first type is a second well of the first-type in the substrate.
Regarding claim 16, Homol discloses a radio frequency switch, comprising:
A transistor, having a first terminal (57, Fig. 21A), a second terminal (60, Fig. 21A), a gate terminal (structure on top of 53 and between 57 and 60, Fig. 21A), and a body (250, Fig. 21A); and
A switch (270, Fig. 21A), coupled between the body of the transistor and a first bias voltage, and configured to couple the body of the transistor to a bias voltage when the transistor is turned off ([0168]).
Regarding claim 18, Homol discloses a control logic, configured to turn on the switch and turn off the transistor for disconnecting the first terminal and the second terminal, and configured to turn off the switch and turn on the transistor for connecting the first terminal to the second terminal ([0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homol et al. (U.S. 2011/0300898 A1; “Homol”) as applied to claim 1 above, and further in view of Pai et al. (U.S. 6,586,806; “Pai”).
Regarding claim 3, Homol discloses a [doped region] portion (52, Fig. 21A) as a well of a first-type but does not disclose the portion encompasses an entire substrate.  However, Pai discloses forming a doped region by either forming a well of a first-type in a substrate of a second-type or using a first-type doped substrate (col 3, lines 41-46).  Because both Homol and Pai teach methods of forming doped regions, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of the first portion encompassing the entire substrate.  KSR International Co. v. Teleflex Inc..
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homol et al. (U.S. 2011/0300898 A1; “Homol”) as applied to claims 1 and 16 above, and further in view of Nakatani et al. (U.S. 2002/0140502 A1; “Nakatani”).
Regarding claims 7 and 17, Homol discloses a switch (270, Fig. 21A) but does not disclose it is coupled in parallel with a resistor.  However, Nakatani discloses a resistor coupled in parallel with a switch ([0016]).  This has the advantage of restricting flow of electric current.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Homol with a resistor coupled in parallel with the switch, as taught by Nakatani, so as to have the ability to restrict electric current.
Allowable Subject Matter
Claims 8-9 and 11-15 are allowed.
Claims 6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/14/2021